Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155662 & (19)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155662
                                                                    COA: 336646
                                                                    Oakland CC: 1998-163326-FC
  WILLIAM MARSHALL FORD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 5, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. For purposes of MCR
  6.502(G)(1), the Court notes that, although the defendant’s motion has been styled as a
  motion for relief from judgment by the trial court, it should not be regarded as a motion
  for relief from judgment in any future case. The defendant actually filed a motion to
  correct an invalid sentence under MCR 6.429, which was properly denied by the trial
  court for lack of merit. It was also untimely. MCR 6.429(B). The motion to remand for
  resentencing is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
         d0905
                                                                               Clerk